30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Lee KNICK, Plaintiff Appellant,v.Preston BROWN, Inmate;  Correctional Officer Paggett;Correctional Officer Parrish;  J. Beale, Jr.,Assistant Warden, Defendants Appellees.
No. 93-6412.
United States Court of Appeals, Fourth Circuit.
Submitted July 7, 1993Decided Aug. 3, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Henry C. Morgan, Jr., District Judge.  (CA-92-833)
Eric Lee Knick, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Eric Lee Knick appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Knick v. Brown, No. CA-92-833 (E.D. Va.  Oct. 27, 1992;  Mar. 24, 1993).  We deny Knick's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED